Case: 21-30450     Document: 00516397995          Page: 1    Date Filed: 07/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 18, 2022
                                   No. 21-30450                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eugene Thurman,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 3:19-CR-398-1


   Before Jones, Stewart, and Duncan, Circuit Judges.
   Per Curiam:*
          Eugene Thurman argues that the district court erred by 1) denying his
   motion to suppress based on the protective-sweep exception to the Fourth
   Amendment and the independent-source exception to the exclusionary rule,
   and 2) miscalculating his base offense level. We AFFIRM the judgment.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30450     Document: 00516397995           Page: 2   Date Filed: 07/18/2022




                                    No. 21-30450


                              I. BACKGROUND
          The Monroe, Louisiana Police Department (“MPD”) received a call
   on May 11, 2019 that someone with a “an AR rifle, or AR styled rifle, [or]
   long gun” was firing rounds outside the Parkview Apartments.           That
   complex is located in an extremely high-crime area. Officers could not find
   the shooter or the weapon, but they found 17 spent .223 caliber rifle rounds
   in the parking lot and heard 15 shots while there.
          Two days later, MPD received an anonymous tip that “Eugene
   Thurman [was] a felon . . . in possession of an assault rifle.” The tipster
   further conveyed that Thurman was a 44-year-old black male who “live[d]
   [in unit 74] at Parkview Apartments with his girlfriend and her two children
   [and that he was] known to carry the weapon in a red bag with him.” The tip
   did not provide enough evidence to obtain a search warrant, but officers
   determined that Thurman’s was “a known felon[]” with a lengthy criminal
   history.
          With that knowledge, Lieutenant Triche Passman, Corporal James
   Schmitz, Detective Doug Lambert, and Detective Snowberger, along with at
   least two other officers, went to the Parkview Apartments later on May 13th
   to conduct a “knock and talk.” Upon arriving, they found three children
   playing outside unit 74, and one said that Thurman was inside with
   “somebody” before going to retrieve him. Thurman emerged about 20
   seconds later and stood right outside of the unit with the door still ajar.
   Lambert detected an odor of marijuana wafting from the apartment. The
   encounter was recorded on police bodycams. For seven to eight minutes,
   police spoke to Thurman outside the apartment. During that time, a child
   entered the unit and then exited along with a woman. Thurman nervously
   denied possessing a gun. Although he denied that it was “his” apartment,
   Thurman admitted he “frequented” it. Thurman gave police the lessee’s




                                         2
Case: 21-30450        Document: 00516397995              Page: 3       Date Filed: 07/18/2022




                                          No. 21-30450


   name, and they attempted, without success, to contact her for permission to
   search the apartment. Thurman refused to approve a warrantless search.
           Alarmed by Thurman’s nervousness, evasive answers, and the
   possibility that others remained in the apartment, Passman announced that
   he was going to “clear the unit” 1 and Lambert told him to “[m]ake sure there
   [was] nobody else in there.” Passman and Snowberger then entered the unit
   with their guns drawn and the former yelled “Monroe Police, anybody else
   in here?” Lambert and Schmitz remained outside. Within 30 seconds
   Passman observed “an AK-47 assault rifle propped up against a wall in the
   far corner of the back bedroom, a baggie of marijuana on the night table, and
   digital scales.” 2 He then emerged from the hallway and instructed the
   officers outside to handcuff Thurman.
           Passman and Snowberger returned to the doorway, but they had not
   yet determined that no one else was inside, so Lambert followed them to
   conduct a secondary sweep. Passman re-drew his sidearm and, within
   approximately 30 seconds, the officers searched the bathroom and both
   bedrooms. All three officers then exited the unit. The initial and secondary
   protective sweeps lasted only approximately one minute combined.
           Lambert submitted a search warrant application that “requested to
   enter 1101 Richwood Road 2 Apt. 74 to collect any and all illegal drugs and
   weapons found inside the residence.” The application stated, in relevant


           1
            Passman was also prompted to conduct the sweep based on Thurman’s alleged
   possession of a gun, especially in light of the prior shootings at the complex. He was
   unaware of the marijuana odor at that time.
           2
             Though that was “not the gun [they] were looking for[,]” Passman determined
   at that point that there was sufficient ground to seek a search warrant because the gun they
   were seeking could have been somewhere else. Thurman later uses that to link the sweeps
   with the warrant. Yet, as explained below, Passman was not involved with obtaining the
   later-issued search warrant.




                                                3
Case: 21-30450       Document: 00516397995            Page: 4     Date Filed: 07/18/2022




                                       No. 21-30450


   part, that “a protective sweep of the apartment was performed[]” “[d]ue to
   the chance of someone else being in the apartment and them being armed
   with a rifle[.]” But it only dedicated one sentence to describing what officers
   saw inside. The application further explained that officers had been unable
   to contact the lessee. And it critically maintained that “an odor of marijuana
   was detected coming from the apartment.” A state court judge signed the
   warrant that same afternoon. The search commenced shortly afterward and
   lasted only 20 minutes. Officers recovered: a sandwich bag containing
   suspected marijuana, a digital scale, Thurman’s ID card, an AK-47 Century
   International Model M70 AB2, 3 an AK-47 magazine containing 11 7.62 X 39
   rounds, an empty Glock 40 magazine, and a brown leather case containing
   several 30-06 rounds.
          A grand jury indicted Thurman in December 2019 as a felon
   possessing a firearm in violation of 18 U.S.C. § 922(g)(1). Thurman pled not
   guilty and later moved to suppress all of the seized items. The magistrate
   judge held a hearing that featured 32 exhibits along with testimony from
   Passman, Schmitz, and Lambert.            The magistrate judge recommended
   denying the motion. In doing so, she determined that the protective sweeps
   were invalid but that officers would have obtained a warrant anyway based on
   the independent-source exception to the exclusionary rule. Both parties filed
   objections. The district court adopted most of the magistrate judge’s
   findings but denied suppression because the protective sweeps were
   constitutionally valid. Thurman entered a conditional guilty plea while
   reserving the right to appeal the denial of his motion to suppress.




          3
            The AK-47 was manufactured in Minnesota and therefore traveled in interstate
   commerce to reach Louisiana. A weapons trace later verified that the firearm had been
   stolen during a December 2018 residential burglary in Baton Rouge.




                                            4
Case: 21-30450      Document: 00516397995          Page: 5    Date Filed: 07/18/2022




                                    No. 21-30450


          The Presentence Investigation Report (“PSR”) assessed a base
   offense level of 26 pursuant to United States Sentencing Guidelines
   (“USSG”) § 2K2.1(a)(1) because Thurman had two prior felony convictions
   for controlled substance offenses. With a total offense level of 26 and a
   criminal history category of V, 4 Thurman faced 100 to 125 months of
   imprisonment under the guidelines, but the statutory maximum was 10 years.
   Thurman objected, arguing that his drug conspiracy conviction was not a
   controlled substance offense.       The court overruled the objection at
   sentencing and adopted the PSR. The court then sentenced Thurman to 120
   months of imprisonment and three years of supervised release. Thurman
   timely appealed.
                               II. DISCUSSION
          “When reviewing a denial of a motion to suppress evidence, [this
   court] review[s] the district court’s factual findings for clear error and its
   legal conclusions, including the ultimate constitutionality of the actions of
   law enforcement, de novo.” United States v. Meals, 21 F.4th 903, 906 (5th Cir.
   2021) (citation omitted) (alterations in original). Findings of sufficient
   danger justifying a protective sweep are, for example, reviewed for clear
   error. United States v. Watson, 273 F.3d 599, 603 (5th Cir. 2001) (citation
   omitted). Moreover, “facts underlying the suppression determination are
   reviewed in the light most favorable to the prevailing party, which in this case
   is the Government.” Meals, 21 F.4th at 906 (citation omitted). And the
   court may generally “affirm the district court’s ruling on a motion to
   suppress based on any rationale supported by the record.” United States v.
   Wise, 877 F.3d 209, 215 (5th Cir. 2017) (internal quotation marks and citation


          4
             Thurman’s base offense level was increased by two points pursuant to
   USSG § 2K2.1(b)(4) because the firearm was stolen. But he received a three-point
   reduction under USSG § 3E1.1(a) and (b) for accepting responsibility.




                                          5
Case: 21-30450        Document: 00516397995              Page: 6       Date Filed: 07/18/2022




                                          No. 21-30450


   omitted).     “Our review is particularly deferential where denial of the
   suppression motion is based on live oral testimony because the judge had the
   opportunity to observe the demeanor of the witnesses.” United States v.
   Michalik, 5 F.4th 583, 588 (5th Cir. 2021) (citation omitted).
           We address in order Thurman’s challenge to the protective sweeps,
   the applicability of the independent-source exception, and whether the
   district court properly calculated Thurman’s base offense level.
                                               A.
                                                I.

           The district court ruled that “[t]he protective sweep conducted in
   Parkview Apartment No. 74 [was] constitutionally valid[]” based on the
   anonymous tip regarding the gun and the officers’ articulated concerns about
   someone remaining inside. 5              Thurman contends that “no exigent
   circumstances compel[ed] the entry into [his] residence for a protective
   sweep[]” and reasons that the court should have suppressed the evidence
   seized as a result of the search. He specifically emphasizes that nothing
   suggested anyone else was inside, as evidenced by Passman’s decision to turn
   his back to the unit’s interior. And, Thurman insists, officers would not have
   waited three minutes to conduct the sweep if they truly perceived danger.




           5
             The magistrate judge evaluated considerations this court has held pertinent to the
   protective-sweep exception. The district court, in contrast, assessed considerations related
   to the exigent-circumstances exception. But the two exceptions are analytically distinct.
   Compare Maryland v. Buie, 494 U.S. 325, 334 110 S. Ct. 1093, 1098 (1990), with Kirk v.
   Louisiana, 536 U.S. 635, 638, 122 S. Ct. 2458, 2459 (2002) (per curiam). We may
   nonetheless “affirm . . . based on any rationale supported by the record” and will therefore
   evaluate the sweeps based on considerations identified by the magistrate judge. Wise,
   877 F.3d at 215 (5th Cir. 2017) (internal quotation marks and citation omitted).




                                                6
Case: 21-30450      Document: 00516397995          Page: 7   Date Filed: 07/18/2022




                                    No. 21-30450


          This court assesses the validity of protective sweeps by evaluating
   whether:
          o First, the officers had a legitimate law enforcement purpose
            for entering the dwelling;
          o Second, the sweep was supported by a reasonable,
            articulable suspicion that the area to be swept harbored an
            individual posing a danger to those on the scene;
          o Third, the sweep was no more than a cursory inspection of
            those spaces where a person may have been found; and
          o Fourth, the sweep lasted no longer than was necessary to
            dispel the reasonable suspicion of danger and no longer than
            the police were justified in remaining on the premises.
   United States v. Mendez, 431 F.3d 420, 428 (5th Cir. 2005) (citing United
   States v. Gould, 364 F.3d 578, 587 (5th Cir. 2004) (en banc), cert. denied
   543 U.S. 955, 125 S. Ct. 437 (2004), abrogated in part on other grounds by
   Kentucky v. King, 563 U.S. 452, 461-70, 131 S. Ct. 1849, 1857-62 (2011). In
   doing so, “we consider the totality of the circumstances surrounding the
   officers’ actions.” United States v. Silva, 865 F.3d 238, 241 (5th Cir. 2017)
   (per curiam) (citation omitted). “If reasonable minds could differ on the
   whether the sweep was warranted, we do not second-guess the judgment of
   experienced law enforcement officers concerning the risks in a particular
   situation.” Id. at 242 (citation omitted).




                                          7
Case: 21-30450        Document: 00516397995             Page: 8      Date Filed: 07/18/2022




                                         No. 21-30450


           With respect to the first consideration, officers suspected that
   Thurman had an “assault rifle[,]” which could have fired the numerous .223
   rounds in the nearby parking lot two days earlier. They had also examined
   Thurman’s background, which includes four drug-related convictions, one
   conviction for fleeing arrest, and at least four other charges for allegedly
   beating women on various occasions. And, as explained below, the officers
   reasonably suspected that another person may have been hiding in the unit.
   Viewing that evidence in the light most favorable to the government, officers
   had a legitimate law enforcement purpose for entering the unit.
           Regarding the second consideration, a child told Schmitz, as officers
   approached the unit, that “somebody[]” besides Thurman was inside, 6 and
   a woman and child remained in the apartment after Thurman initially exited.
   It was therefore reasonable to suspect that someone else could be inside, and
   that person could have foreseeably gotten hold of the suspected firearm.
   Even if these suspicions were tentative, this court has “upheld the validity of
   [a] protective sweep on the officers’ belief even though the factual basis for
   the belief was disputable.” United States v. Wilson, 306 F.3d 231, 238 (5th
   Cir. 2002) (citation omitted). Again, viewing these facts in the light most
   favorable to the government, the initial and secondary sweeps were




           6
             The officers here did not hear noises or see movements suggesting that someone
   was inside. Cf. United States v. Ibarra-Zelaya, 465 F.3d 596, 605 (5th Cir. 2006); United
   States v. Maldonado, 472 F.3d 388, 393-94 (5th Cir. 2006). But from the child’s comment,
   they had no way of knowing whether the child spoke of anyone else besides the woman.
   And this court has upheld protective sweeps based on reports that a person and a firearm
   were present in a residence. See United States v. Riley, 968 F.2d 422, 424 (5th Cir. 1992)
   (determining that a warrantless entry was not unreasonable where an accomplice told
   officers that “there was a large sum of money, a handgun, and another individual at the
   residence he had just left”).




                                               8
Case: 21-30450        Document: 00516397995              Page: 9      Date Filed: 07/18/2022




                                         No. 21-30450


   supported by a reasonable, articulable suspicion that unit 74 harbored an
   individual potentially posing a danger to officers on the scene. 7
           Disagreeing, Thurman emphasizes that Passman “blocked any entry
   into the apartment as he stood at the apartment’s entryway with his back to
   the apartment’s interior . . . [,]” and that he did so “for a large part of the
   time that [officers] stood talking with [him].” To be sure, an officer’s
   “behavior [can] objectively reveal[] a purpose to conduct a search,” which
   logically means that such behavior can also support or undermine the
   reasonableness of a protective sweep. Florida v. Jardines, 569 U.S. 1, 10,
   133 S. Ct. 1409, 1417 (2013). But Thurman ignores Passman’s conduct
   during the sweeps. For example, Passman drew his gun and announced his
   presence as he entered the unit to conduct the first sweep. If Passman was
   truly unconcerned for his safety, such measures would have been
   unnecessary.      Further, Passman moved quickly and left the apartment
   quickly. During the secondary sweep, Passman again drew his sidearm and
   had two other officers providing backup. These actions were limited to
   measures appropriate to the protection of officer safety rather than an
   investigation for incriminating evidence. They dispel any inference that an
   unreasonable search was occurring. 8



           7
             Thurman attempts to analogize the facts here to those present in United States v.
   Menchaca-Castruita, 587 F.3d 283 (5th Cir. 2009) and United States v. Carter, 360 F.3d 1235
   (10th Cir. 2004), where the respective courts held protective sweeps to have been invalid.
   But both of those decisions involved protective sweeps based principally on the presence
   of suspected drugs; neither involved suspicion of firearms based on anything other than
   officers’ general association of guns with drug dealing. Menchaca-Castruita, 587 F.3d at
   287; Carter, 360 F.3d at 1238. Officers here reasonably suspected the presence of a firearm
   even apart from Thurman’s history in the drug trade.
           8
             Even assuming arguendo that Passman was not concerned for his safety, such lack
   of concern cannot be imputed to other officers. Snowberger, for example, also entered the
   unit with his gun drawn, illustrating his own concerns.




                                               9
Case: 21-30450     Document: 00516397995           Page: 10   Date Filed: 07/18/2022




                                    No. 21-30450


          Respecting the third consideration, “the area in front of the bed where
   the gun was seen appeared to be wide enough space for someone to have
   crouched down to avoid detection.” And “it took the officers only a little
   over 30 seconds to find the weapon after the search began.” Moreover,
   Passman “observed the baggie of marijuana in plain view on the
   nightstand[]” at approximately the same time as he saw the gun. This court
   has upheld the validity of protective sweeps under mattresses as police
   searched for persons potentially hiding in hollowed-out spaces. See Silva,
   865 F.3d at 243; United States v. Garcia-Lopez, 809 F.3d 834, 839 (5th Cir.
   2016). The much more limited sweeps here amounted to no more than
   cursory inspections of spaces where a person may have been found.
          The fourth consideration, relating to the time consumed by the
   sweeps, plainly cuts against suppression. Video evidence proves these
   sweeps lasted no longer than one minute, i.e., no longer than necessary to
   dispel the reasonable suspicion of danger posed by another person and no
   longer than the police were justified in remaining on the premises.
          Based on the totality of the circumstances viewed in the light most
   favorable to the government, the initial and secondary protective sweeps
   were constitutionally reasonable.
                                        II.

          Even if the sweeps were invalid, the district court (and the magistrate
   judge) determined that, once Lambert perceived the odor of marijuana, “all
   of the evidence sought to be suppressed would have been discovered
   pursuant to an independent source[] sufficient to withstand exclusion of the
   evidence . . . .” Thurman, however, contends that the marijuana odor could
   have blown in from another apartment. He also argues that “[t]he unlawful
   sweep of [his] apartment unquestionably motivated the officers’ decision to
   procure a warrant[,]” and given that connection, “the [g]overnment failed to




                                        10
Case: 21-30450     Document: 00516397995           Page: 11   Date Filed: 07/18/2022




                                    No. 21-30450


   show that the marijuana formed an independent basis for entering the
   apartment, unconnected to the unlawful search.”
          The independent source exception to the exclusionary rule “allows
   trial courts to admit evidence obtained in an unlawful search if officers
   independently acquired it from a separate, independent source.” Utah v.
   Strieff, 579 U.S. 232, 238, 136 S. Ct. 2056, 2061 (2016) (citation omitted). To
   determine whether lawful searches and seizures are genuinely independent
   of earlier tainted ones, we must assess whether “the expurgated warrant
   affidavit provided probable cause for the issuance of the warrant by the
   magistrate judge[]” and “whether the illegal search affected or motivated the
   officers’ decision to procure the search warrant.” United States v. Restrepo,
   966 F.2d 964, 966 (5th Cir. 1992), cert. denied, 506 U.S. 1049, 113 S. Ct. 968
   (1993) (citing Murray v. United States, 487 U.S. 533, 108 S. Ct. 2529 (1987)
   (emphasis in original)). We review determinations respecting the first
   consideration de novo and those regarding the second for clear error. United
   States v. Hassan, 83 F.3d 693, 697 (5th Cir. 1996).
          Regarding the first consideration, the search warrant contained
   sufficient information to justify a search without reference to anything seen
   during the protective sweeps. In fact, Lambert’s search warrant affidavit
   included only a single sentence referring to anything observed during the
   protective sweep and only mentioned contraband observed in plain view.
   Similar affidavits have provided probable cause where officers had
   independent evidence of suspected drug activity. See United States v. Hearn,
   563 F.3d 95, 102 (5th Cir. 2009). The affidavit here also stated that “[w]hile
   speaking with [Thurman,] an odor of marijuana was detected coming from
   the apartment.” Lambert later testified that he could “smell it from the
   moment [officers] walked up to the front door[.]” The district court
   “accept[ed] the veracity of Lambert’s testimony made under oath at the
   hearing, which he also made under oath before the state court judge.” This



                                         11
Case: 21-30450       Document: 00516397995             Page: 12      Date Filed: 07/18/2022




                                        No. 21-30450


   finding is therefore heavily weighted in the government’s favor. See Michalik,
   5 F.4th at 588 (citation omitted). Further, “[d]istinctive odors, detected by
   those qualified to know them, may alone establish probable cause.” United
   States v. McKeever, 906 F.2d 129, 132 (5th Cir. 1990) (collecting cases).
   Thus, excluding the single sentence related to the protective sweeps, the
   search warrant’s reference to the smell of marijuana emitting from the unit
   supported probable cause. See Hassan, 83 F.3d at 697.
           The more subjective second consideration about the officers’
   motivation concerns “the precise nature of the information acquired during
   the illegal search” and “the relative probative import of this information
   compared to all other information known to the officers.” Restrepo, 966 F.2d
   at 972. Neither the district court nor the magistrate judge made express
   findings regarding whether the officers were motivated to obtain the search
   warrant based on evidence observed during the protective sweeps. The
   district court did, however, adopt the magistrate judge’s finding that the
   government satisfied the second consideration. 9
           Passman’s post-sweep remarks and testimony in isolation could
   suggest that the sweeps motivated him to procure a search warrant. For
   example, Passman testified that he did not have sufficient grounds to apply
   for a search warrant until “[a]fter the sweep was done and the items—the
   marijuana, and the rifle were seen.” But he took no action to obtain a
   warrant. On the contrary, he remained on scene and finally authorized
   Schmitz to procure a warrant.



           9
              “Even where the district court has not made any factual findings, we have
   independently review[ed] the record to determine whether the district court’s decision is
   supported by any reasonable review of the evidence.” United States v. Mendez, 885 F.3d
   899, 910 (5th Cir. 2018) (internal quotation marks and citations omitted) (alteration in
   original).




                                              12
Case: 21-30450      Document: 00516397995             Page: 13     Date Filed: 07/18/2022




                                       No. 21-30450


          Schmitz was on the phone during the protective sweeps trying to
   contact the apartment lessee. He neither participated in the sweeps nor saw
   any contraband. 10 But Schmitz smelled marijuana at the premises and took
   Lambert along to procure the warrant. Lambert later testified that Schmitz
   largely told him what information to draft in the warrant application.
          In sum, the record fairly shows that Schmitz catalyzed the search
   warrant application without ever entering the unit, and Passman’s
   involvement in submitting a warrant application was nil.                Finally, the
   application itself focuses on the smell of marijuana, with a mere mention of
   items inside the apartment. We cannot form a definite and firm conviction
   that the district court clearly erred by determining that the government
   satisfied the second consideration. See United States v. Cabrera, 288 F.3d
   163, 168 (5th Cir. 2002) (internal quotation marks and citations omitted).
   The independent source doctrine thus independently would bar application
   of the exclusionary rule.
                                            B.
          The PSR assigned Thurman a base offense level of 26 pursuant to
   USSG § 2K2.1(a)(1) because he committed the offense at issue after
   sustaining two felony convictions for controlled substance offenses, one of
   which was a conspiracy offense. Thurman’s complaint about the guidelines
   calculation is that his prior drug conspiracy conviction should not be included
   because it is not a controlled substance offense within § 2K2.1. If that is
   correct, his base offense level was much higher than it should have been. Our
   precedent forecloses this contention. The reasoning behind our precedent is
   developed in United States v. Kendrick, 980 F.3d 432, 444 (5th Cir. 2020),



          10
              Passman told Schmitz about the contraband, but it is unclear what role that
   played in his decision making.




                                            13
Case: 21-30450       Document: 00516397995              Page: 14      Date Filed: 07/18/2022




                                         No. 21-30450


   cert. denied, 141 S. Ct. 2866 (2021) (quoting United States v. Lightbourn,
   115 F.3d 291, 293 (5th Cir. 1997)). 11
           For the reasons stated above, we AFFIRM the conviction and
   sentence.




           11
              The district court stated it would have imposed an “identical” sentence even if
   the guidelines range was “incorrect[.]” Thus, any error would be harmless. See United
   States v. Delgado-Martinez, 564 F.3d 750, 752-53 (5th Cir. 2009)(citations omitted).




                                              14